                                                                 The Honorable Barbara J. Rothstein
1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
9

10
     CHERYL BAIR, an individual,                     NO. C19-998-BJR

11
                                Plaintiff,           JOINT STIPULATED MOTION AND
            vs.                                      ORDER REGARDING ADDITIONAL
12                                                   PRETRIAL DEADLINES
     SNOHOMISH COUNTY, et al.,
13
                               Defendants.
14

15
            COMES NOW Defendants Snohomish County, Olyntia Sewell, Jodi Martin, Taylor
16

17   Jones, Robert Ogawa, Scott Lewis, Scott Warnken, and Chicara Chesney, by and through their

18   counsel of record, Deputy Prosecuting Attorneys Katherine H. Bosch and Bridget E. Casey; and
19
     Defendant Hamadi Sisawo, by and through his counsel of record, Jennifer Smitrovich and Emory
20
     Wogenstahl; and Plaintiff, by and through her counsel of record, Darryl Parker; and in addition
21
     to those dates previously ordered in:
22

23          (1) Order Setting Trial Date & Related Dates (Dkt. #13);

24          (2) Order Granting Plaintiff’s Motion to Modify Scheduling Order (Dkt. #19);
25
            (3) This Court’s Minute Order dated March 16, 2020 (Dkt. #35);
26

27
     JOINT STIPULATED MOTION AND ORDER REGARDING                            SNOHOMISH COUNTY
     ADDITIONAL PRETRIAL DEADLINES - 1                           PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                    Robert J. Drewel Bldg., 8th Floor, M/S 504
     C19-998-BJR
                                                                              3000 Rockefeller Ave
                                                                     EVERETT, WASHINGTON 98201-4060
                                                                       (425)388-6330/FAX: (425)388-6333
             (4) Judge Rothstein’s Standing Order for Civil Cases (dated and signed October 6, 2016);
1

2    and

3            (5) The Federal Rules of Civil Procedure,
4
     the parties hereby stipulate and mutually agree to the following additional pretrial deadlines:
5
     Deadline for FILING motions related to discovery:                                               August 26, 2020
6    (see LCR 7(d)(3) re. filing and noting dates)
     See Judge Rothstein’s Standing Orders, ¶ III (pg. 3) prior to filing these motions.
7
     All Dispositive Motions Must be FILED by:                                                 September 28, 2020
8    (see LCR 7(d for filing requirements)

9
     Deadline for Mediation/Settlement Conference per CR 39.1(c)(2):                               October 26, 2020
     (voluntary per LCR 39.1(a)(4), unless ordered by the Court, per LCR
10   39.1(a)4); see also CR 39.1(c)(3))
11   Plaintiff’s Proposed Pretrial Statement to Defendants by:                                  December 28, 2020
     (per LCR 16(h))
12
     Defendants’ Proposed Pretrial Statement to Plaintiff by:                                        January 6, 2021
13   (per LCR 16(i)
     Deadline to Meet and Confer re. Completing Joint Pretrial Statement:                          January 15, 2021
14   (per LCR 16(k))
15   Deadline for all Motions in Limine to be NOTED by (file with the                              February 5, 2021
     court and all parties no later than January 21, 2021):
16   (see Fed. CR 7(d)(4) for specific instructions)
17   Proposed Joint Voir Dire, Proposed Joint Jury Instructions, and                               January 25, 2021
     Verdict Forms due:
18   See Judge Rothstein’s Standing Orders, ¶ VIII(D) (pg. 8) for specific instructions
     on this issue.
19
     Original (in a Notebook) and Three (3) Bound Copies of Trial                                February 22, 2021
20   Exhibits due to the Court:
     NOTE: See Judge Rothstein’s Standing Orders, ¶ VIII(B) (pg. 6) for specific
21   instructions on this issue.

22   Original and Three (3) Copies of Each Party’s Witness & Exhibit                             February 22, 2021
     Lists due to the Court:
23   NOTE: See Judge Rothstein’s Standing Orders, ¶ VIII(B) (pg. 6) for specific
     instructions on this issue.
24

25

26

27
     JOINT STIPULATED MOTION AND ORDER REGARDING                                        SNOHOMISH COUNTY
     ADDITIONAL PRETRIAL DEADLINES - 2                                       PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                                Robert J. Drewel Bldg., 8th Floor, M/S 504
     C19-998-BJR
                                                                                          3000 Rockefeller Ave
                                                                                 EVERETT, WASHINGTON 98201-4060
                                                                                   (425)388-6330/FAX: (425)388-6333
     DATED this _10th_ day of April 2020.          DATED this _10th_ day of April 2020.
1

2    FAIN ANDERSON VanDERHOEF                      ADAM CORNELL
     ROSENDAHL O’HALLORAN                          Snohomish County Prosecuting Attorney
3    SPILLANE, PLLC
4
     By: __/s/ Emory C. Wogenstahl____             By: _ /s/ Katherine Bosch ___________
5    JENNIFER SMITROVICH, WSBA                     BRIDGET CASEY, WSBA # 30459
     #37062                                        KATHERINE BOSCH, WSBA #43122
6    EMORY C. WOGENSTAHL, WSBA                     Deputy Prosecuting Attorney
     #53864                                        Attorney for Defendants Snohomish County,
7
     Attorneys for Defendant Hamadi Sisawo         Olyntia Sewell, Jodi Martin, Taylor Jones,
8                                                  Robert Ogawa, Scott Lewis, Scott Warnken,
                                                   and Chicara Chesney
9

10

11   DATED this _10th_ day of April, 2020.
12
     CIVIL RIGHTS JUSTICE CENTER, PLLC
13

14   By: ___/s/ Darryl Parker___________
     DARRYL PARKER, WSBA #30770
15   Attorney for Plaintiff Virgil Armstrong
16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATED MOTION AND ORDER REGARDING                           SNOHOMISH COUNTY
     ADDITIONAL PRETRIAL DEADLINES - 3                          PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                   Robert J. Drewel Bldg., 8th Floor, M/S 504
     C19-998-BJR
                                                                             3000 Rockefeller Ave
                                                                    EVERETT, WASHINGTON 98201-4060
                                                                      (425)388-6330/FAX: (425)388-6333
                                                   ORDER
1

2           IT IS SO ORDERED that the parties’ Joint Stipulated Motion Regarding Additional

3    Pretrial Deadlines is APPROVED and GRANTED. In addition to the dates previously ordered
4
     by this Court (Dkt. #13; Dkt. #19; Dkt. #35), the parties shall comply with the additional dates
5
     set forth above.
6
            DATED this 14th day of April, 2020.
7

8

9                                                  _________________________________________
                                                   HONORABLE BARBARA J. ROTHSTEIN
10                                                 United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATED MOTION AND ORDER REGARDING                             SNOHOMISH COUNTY
     ADDITIONAL PRETRIAL DEADLINES - 4                            PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                     Robert J. Drewel Bldg., 8th Floor, M/S 504
     C19-998-BJR
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
                                      DECLARATION OF SERVICE
1

2           I declare that I am an employee of the Civil Division of the Snohomish County Prosecuting

3    Attorney, and that on the 13th day of April, 2020, I caused to be delivered foregoing document on
4
     the following party by the methods indicated:
5

6           Darryl Parker, WSBA #30770                          E-filed via CM/ECF
            Civil Rights Justice Center, PLLC                   Facsimile:
7           2150 N. 107th Street, Suite 520                     Express Mail
8
            Seattle, WA 98133                                   Emailed
            Attorney for Plaintiff Cheryl Bair                  U.S. Mail
9                                                               Hand Delivery
                                                                Messenger Service
10

11
            Jennifer M. Smitrovich                              E-filed via CM/ECF
            Emory C. Wogenstahl                                 Facsimile:
12          Fain Anderson VanDerhoef, Rosendahl                 Express Mail
               O’Halloran Spillane, PLLC                        Emailed
13          701 Fifth Avenue, Suite 4750                        U.S. Mail
            Seattle, WA 98104                                   Hand Delivery
14
            Attorneys for Defendant Hamadi Sisawo               Messenger Service
15

16
            I certify under penalty of perjury under the laws of the state of Washington that the

17   foregoing is true and correct.
18          DATED this 13th day of April, 2020.
19

20
                                          Cindy Ryden, Legal Assistant
21

22

23

24

25

26

27
     JOINT STIPULATED MOTION AND ORDER REGARDING                             SNOHOMISH COUNTY
     ADDITIONAL PRETRIAL DEADLINES - 5                            PROSECUTING ATTORNEY - CIVIL DIVISION
                                                                     Robert J. Drewel Bldg., 8th Floor, M/S 504
     C19-998-BJR
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
